2021 IL App (2d) 170149-B
                                         No. 2-17-0149
                                   Opinion filed April 19, 2021


                                              IN THE

                              APPELLATE COURT OF ILLINOIS

                                       SECOND DISTRICT


THE PEOPLE OF THE STATE                           )   Appeal from the Circuit Court
OF ILLINOIS,                                      )   of Kane County.
                                                  )
       Plaintiff-Appellee,                        )
                                                  )
v.                                                )   No. 12-CF-162
                                                  )
LEAMON R. CAVITT JR.,                             )   Honorable
                                                  )   John A. Barsanti,
       Defendant-Appellant.                       )   Judge, Presiding.


       JUSTICE JORGENSEN delivered the judgment of the court, with opinion.
       Justices McLaren and Brennan concurred in the judgment and opinion.

                                            OPINION

¶ 1 After a jury trial in which he proceeded pro se, defendant, Leamon R. Cavitt Jr., was convicted

of possession with intent to deliver over 900 grams of cocaine (720 ILCS 570/401(a)(2)(D) (West

2012)), aggravated battery of a peace officer (720 ILCS 5/12-3.05(d)(4),(f)(1) (West 2012)), and

aggravated fleeing or attempting to elude a peace officer (625 ILCS 5/11-204.1(a)(2) (West 2012)).

He was sentenced to consecutive prison terms of 30 years, 3 years, and1 year, respectively.

Defendant, represented by counsel, appealed, arguing that (1) the trial court committed reversible

error when, in response to the jury’s request during deliberations to view a surveillance-video

exhibit, the court restricted the jury’s access to the video, allowing only a singlesilent viewing in

open court and expressly discouraging the jury’s reliance on the video and (2) his
2021 IL App (2d) 170149-B


conviction of aggravated fleeing or attempting to elude a peace officer should be reversed because

the State failed to prove that the officers involved wore “police uniform[s]” (id. §§ 11-204(a), 11-

204.1(a)). We rejected defendant’s second argument, but we concluded that the court committed

error in denying the jury’s request for the video and conducting the viewing of it. Accordingly, we

reversed and remanded for a new trial. See People v. Cavitt, 2019 IL App (2d) 170149. Defendant

subsequently petitioned for leave to appeal to the supreme court. The supreme court denied the

petition, but, in the exercise of its supervisory authority, ordered this court to vacate its earlier

judgment and reconsider its decision in light of People v. Hollahan, 2020 IL 125091. People v.

Cavitt, No. 125398 (Ill. Nov. 18, 2020) (supervisory order).1 Upon reconsideration in light of

Hollahan, we again reverse and remand.

¶2                                      I. BACKGROUND

¶ 3 In January 2012, police officers from Carpentersville and from other law enforcement agencies

arranged for an undercover drug operation—specifically, a reverse-buy bust—wherein officers

posed as drug dealers, selling one kilogram of cocaine for $29,000 to defendant and Sentoro Dunn.

Several officers were assigned to surveillance and security and others were assigned to arrest teams.

Streamwood police detective Juan Carrillo and Addison police detective Jose Gonzalez (Gonzalez)

posed as the dealers. The operation occurred on January 17, 2012, at a McDonald’s restaurant at

1660 Ravine Lane in Carpentersville and resulted in defendant’s and Dunn’s arrests.

¶4                                            A. Trial



       1 Justice   Michael J. Burke, who was on this court’s panel in Cavitt, 2019 IL App (2d)

170149, took no part in the supreme court’s decision on defendant’s petition for leave to appeal.




                                               -2-
2021 IL App (2d) 170149-B


¶ 5 Trial commenced on March 14, 2016. Under the State’s theory of the case, Carrillo contacted

Dunn, who acted as a middleman or broker for defendant, and they negotiated the cocaine’s price

and quantity and agreed to meet to execute the transaction. During opening statements, the State

informed the jury that the surveillance video of the transaction came from theMcDonald’s security

camera and that it was “grainy and spotty video.” “And as you will see, the frame rate is a little

weak and it only shows one particular vantage point.” (The events occurred inthe restaurant’s west

parking lot.) Police testimony, according to the State, would provide insightfrom other vantage

points. The State then played for the jury a 16-minute, edited version of the video.

¶6                                   1. Officer James Schuldt

¶ 7 Carpentersville police officer James Schuldt, who originated and oversaw the operation,

testified that he was part of the primary arrest team, which also included Carpentersville officers

Kevin Stankowitz, Chris Bognetti, and Joseph Murphy. The primary arrest vehicle they used was

a black van with no police markings. The van had curtains over the windows, so that no one could

see in but the officers could see out. The four primary arrest officers, according to Schuldt, wore

jeans, sweatshirts, and black tactical vests with police markings on the front and back. He

explained that the front markings said “police” in white lettering on the upper left chest area and

the back said “police” in white lettering “across the entire upper back.” The secondary arrest team

wore identical clothing. Part of Schuldt’s operation plan, which he communicated to all officers,

was that the officers, excluding the undercover officers and the two surveillance officers inside the

McDonald’s, wear clearly visible markings on their clothing so that “everybody knows that we are

the police out there.”




                                               -3-
2021 IL App (2d) 170149-B


¶ 8 The team parked a sedan one spot south of the black van as a filler car, so that no civilianswould

be close to the black van. Schuldt explained that there were two officers just west of RavineRoad,

facing east toward the restaurant. Further, the secondary arrest team was in a blue minivanon the

northeast side of the restaurant, out of view of the west side where the black van was parked.

¶9    The undercover vehicle—a Buick—arrived at the McDonald’s and parked two spots southof

the black van and next to the sedan. Defendant’s vehicle was a tan Cadillac, and it arrived and

parked two spots south of the Buick. A civilian vehicle was between the Cadillac and the Buick.

¶ 10 The operation proceeded. Schuldt testified that, after Carrillo and Gonzalez walked insidethe

McDonald’s, the Cadillac arrived. Schuldt observed two individuals in the vehicle, defendant(the

driver) and Dunn (the front-seat passenger). Dunn entered the restaurant and later exited aloneand

walked to the passenger side of the Cadillac. Schuldt could not see what Dunn and defendantwere

doing at the car. At some point, while holding a white plastic shopping bag, Dunn walked toward

the west side of the restaurant to where Carrillo and Gonzalez were standing. The three men walked

to the Buick and stood near the trunk. Dunn then got into the passenger side of the Buick, and

Carrillo got into the driver’s side. Gonzalez stood near the front-passenger quarter panel. When

Schuldt observed the arrest signal, he and the primary arrest team exited the black van and

proceeded to the passenger side of the Buick to take Dunn into custody. Stankowitz, withhis gun

drawn, and Schuldt opened the front passenger door, and Schuldt announced “Police, don’tmove,”

and he and his team announced, “Police. Police. You are under arrest. Police. You are under

arrest.” He reached in, grabbed Dunn, removed him from the vehicle, and arrested him, walking

him to the rear of the vehicle and, with Bognetti’s assistance, placing him in handcuffs.




                                                -4-
2021 IL App (2d) 170149-B


¶ 11 Schuldt testified that he observed several bundles of money throughout the front of the Buick,

including on the driver’s seat and the passenger floorboard, and that he observed one kilogram of

cocaine in the center console area.

¶ 12 Simultaneous to Dunn’s arrest, the blue minivan pulled up behind the Cadillac and attempted

to box it in so the officers could arrest defendant. Schuldt saw someone start to get outof the

Cadillac and observed the backup lights illuminate. He also saw the minivan’s passenger- side

sliding door open, on the side facing the Cadillac. The Cadillac backed up at “a pretty high rate of

speed for that short of [a] distance” and struck the minivan as Streamwood corporal MiguelCabrales

began to step out of the minivan. Schuldt heard a lot of shouting and several pops, whichhe later

learned were gunshots. (The minivan was parked behind the Cadillac for less than five seconds

before it was struck.) He also observed Gonzalez at the rear passenger side of the Cadillac.The

Cadillac then accelerated forward and went down an embankment onto Ravine Road and traveled

south, away from the restaurant.

¶ 13 Schuldt retrieved $30,000 in cash from throughout the front of the Buick.

¶ 14                                  2. Detective Juan Carrillo

¶ 15 Carrillo testified that, on January 16, 2012, he was asked to participate in a reverse-buy- bust

operation with the Carpentersville Police Department. As part of the operation, Carrillo calledDunn

that evening. Carrillo stated that he had heard that Dunn was looking for something, and Dunn

responded that he had been waiting for the call and was looking for some “groceries,” whichCarrillo

took to mean drugs. Carrillo responded that he had some for $25,000 or $30,000 (for onekilogram,

or about 36 ounces, of cocaine), and Dunn stated that he needed “the good stuff” for hiscousin in

St. Louis, who would “take the groceries to the kitchen,” which Carrillo understood to mean that

Dunn’s cousin would cook the powder cocaine to make crack cocaine. After several



                                                -5-
2021 IL App (2d) 170149-B


more calls, Carrillo and Dunn agreed that they would meet the following day and that Dunn would

buy one kilogram of cocaine for $29,000. Dunn stated that his cousin would bring the “papers,”

i.e., money.

¶ 16 On January 17, 2012, Dunn told Carrillo over the phone that his cousin had the money and

would buy one kilogram of cocaine. Dunn, who was traveling from Rockford, would pick up his

cousin from a hotel, and they would meet Carrillo at a McDonald’s in Carpentersville. During the

officers’ briefing that day, they decided to include Gonzalez as another undercover officer because

the operation involved large amounts of narcotics and currency and unknown individuals with

unknown criminal histories.

¶ 17 Gonzalez drove with Carrillo in the Buick to the McDonald’s and parked on the west sideof

the building. The rest of the police team was already there, and the kilogram of cocaine was inthe

trunk of the Buick. Carrillo and Gonzalez entered the restaurant. Also inside, serving as

surveillance and rescue, were Addison detectives Roy Selvik and Greg Garofalo. They were in

street clothes and had no markings to indicate that they were police officers.

¶ 18 Carrillo and Gonzalez ordered food and sat at a table on the west side of the restaurant, with

a view of the parking lot where they had parked. Dunn called Carrillo to finalize directions and

inform him that he was traveling in the Cadillac. The Cadillac drove into the parking lot, drovepast

the black van, the sedan, and the Buick, and parked two spots south of the Buick. From the

restaurant, Carrillo could see Dunn and defendant in the Cadillac. Dunn exited, walked into the

McDonald’s, exchanged greetings with Carrillo, and went to order food. Also, at one point, Dunn

showed Carrillo and Gonzalez his identification. Dunn told the officers that he had the money, and

they agreed to conduct the transaction.




                                               -6-
2021 IL App (2d) 170149-B


¶ 19 Defendant exited the Cadillac, walked toward the trunk, and retrieved something that he took

back to the driver’s side of the vehicle. Defendant wore a brown baseball cap, a brown shirt,and

brown pants.

¶ 20 Carrillo, Gonzalez, and Dunn spent about five minutes in the restaurant and then walked out.

The officers remained by the door of the restaurant, and after Carrillo asked to see the money,Dunn

went to retrieve it. He retrieved a white plastic grocery bag from the Cadillac, walked backtoward

the officers, and opened the bag, which contained bundles of money.

¶ 21 Carrillo suggested that they complete the deal in the Buick. Dunn agreed, and they walkedto

the car. Dunn sat in the front passenger seat, and Gonzalez stood by the front passenger area.

Carrillo retrieved the cocaine from the trunk and walked to the front driver’s side. When he opened

the door, he saw bundles of money on the seat, some loose and some banded together. He pushed

aside the money, sat in the driver’s seat, and gave Dunn the cocaine. Dunn put it by his feet. Dunn

told Carrillo that there was $30,000 total but that they had to remove $1000 as a finder’s fee for

him because he had brokered the transaction.

¶ 22 At this point, Carrillo saw the arrest team approach and heard them yelling, “Police, hands,

police, hands.” He exited the Buick, and the arrest team arrested Dunn. Carrillo then heard others

yelling, “Get the Cadillac, get the Cadillac.” Carrillo walked toward the driver’s-side door of the

Cadillac. Gonzalez then approached, as did the blue minivan. Carrillo identified defendant as the

sole occupant of the Cadillac.

¶ 23 Carrillo announced to defendant three or four times, “Police, get out of the car, police, getout

of the car.” Defendant made eye contact with Carrillo and then looked down and put the Cadillac

in gear. Carrillo yelled, “Put the car in park.” His gun was drawn at his chest. Defendantlooked

over his right shoulder. Carrillo heard the engine rev and the tires spinning. The Cadillac



                                               -7-
2021 IL App (2d) 170149-B


moved in reverse. The blue minivan and Gonzalez were near the rear passenger area. Carrillo

moved back along with the Cadillac. Carrillo twice shot his gun in defendant’s direction; he did

not know if the bullets struck anything. The Cadillac’s rear driver’s-side corner hit the blue

minivan at the front passenger door area, bounced forward, and then again hit the minivan. Carrillo

heard gunshots. The Cadillac moved forward at a high rate of speed and drove over a curb and

some bushes, down an embankment, and south on Ravine Lane. Carrillo saw that the rear window

was broken.

¶ 24 Carrillo wore a black baseball cap, a tan canvas coat, a red shirt, blue jeans, and work boots.His

clothing had no markings that identified him as a police officer.

¶ 25 Carrillo testified that the surveillance video does not depict the events in real time. The images

are “choppy and it’s frame by frame.”

¶ 26 On cross-examination, Carrillo stated that Dunn never told him his cousin’s name. However,

because Dunn said that he would be with his cousin, Carrillo believed that defendant was the

cousin.

¶ 27 At this point in the proceedings, defendant played portions of the surveillance video for the

jury. Carrillo identified himself, Gonzalez, and Dunn in the video. At time stamp 15:25, Carrillo

was at the driver’s side of the Cadillac. At 15:27, Carrillo was moving back along with the Cadillac,

and at 15:29, the Cadillac struck the blue minivan. (Also at this time, Stankowitz stood in front of

the Cadillac.) At 15:31, the Cadillac moved forward. At 14:40, Gonzalez walked toward the front

of the Cadillac; at 15:23, he was near the black van; at 15:25, he was near the Buick; and, at 15:29,

he was near the rear of the Cadillac.

¶ 28 Carrillo testified that he saw Gonzalez at the corner of the Cadillac before it started moving. He

could not recall seeing Cabrales.



                                                -8-
2021 IL App (2d) 170149-B


¶ 29   On redirect examination, Carrillo testified that, because snow or ice obstructed the video,

it does not show him discharging his weapon or the Cadillac striking the blue minivan. Carrillo

estimated that he stood next to the Cadillac for only a few seconds.

¶ 30                               3. Officer Kevin Stankowitz

¶ 31 Stankowitz testified that he was on the primary arrest team and was supposed to “arrest” one

of the undercover officers and then help out where needed.

¶ 32 Stankowitz testified that the Buick was two parking spaces south of the black van, with the

sedan in between. When Stankowitz saw one of the undercover officers give the predetermined

arrest signal, Stankowitz alerted the rest of the team, exited the black van, and waited at the rear

of the van for the others to exit. Then, Stankowitz went to the front passenger-side window of the

Buick. His assignment was to get Dunn’s attention and open the door for the officers behind him.

¶ 33 Stankowitz knocked loudly on the Buick’s window and gave loud verbal commands to Dunn:

“police department” and “let me see your hands.” He observed that Dunn was holding money and

had a bag of money on his lap. Dunn attempted to conceal the money by putting it backin the bag.

Stankowitz opened the door, and two other officers placed Dunn under arrest. Next, Stankowitz

“arrested” Gonzalez to “play off the scenario as if they were not free to leave also.”

¶ 34 Stankowitz wore a sweater, a black tactical vest with police markings on the front and the

back, and a badge around his neck. He also had a firearm on his right hip. Schuldt, Bognetti, and

Murphy also wore black vests with the same police markings.

¶ 35 After he “arrested” Gonzalez, Stankowitz turned his attention to the Cadillac. He saw Carrillo

standing at the driver’s side of the Cadillac, giving verbal commands and pointing his weapon

toward the vehicle. Stankowitz walked toward the Cadillac, and Carrillo continued to give

commands. The Cadillac started backing up when Stankowitz was near the front of the vehicle



                                               -9-
2021 IL App (2d) 170149-B


next to the Cadillac. The blue minivan was about three to four feet behind the Cadillac at this point

and Stankowitz saw Cabrales exiting the minivan at the side passenger door closer to the Cadillac.

The Cadillac backed into the minivan in a “[v]ery quick manner.” Stankowitz moved to the front

passenger side of the Cadillac. He placed his hands on the hood as it came to a stop, looked at

defendant, who looked back at him, and yelled “police” and told him to stop the car. The Cadillac

moved forward, and Stankowitz quickly had to move out of the way to avoid being struck.

Cabrales, who was near the rear of the Cadillac, discharged his weapon. Stankowitz never drew

his weapon because there was a crossfire issue.

¶ 36 The Cadillac quickly drove through the parking lot and down an embankment. Its rear window

shattered from being shot.

¶ 37 Stankowitz testified that the surveillance video did not show everything as it occurred fromhis

perspective. It was “very choppy” and did not show, for example, when he “arrested” Gonzalez.

¶ 38 On cross-examination, Stankowitz testified that Cabrales fired his weapon as the Cadillac

started moving forward. Stankowitz did not see Cabrales get struck by the Cadillac.

¶ 39 At this point, defendant played portions of the video. Stankowitz identified himself, at time

stamp 15:28, in front of the sedan. He stated that, at 15:29 or 15:30, he appeared to be putting his

hands on the Cadillac’s hood but could not be certain due to the video’s lack of clarity and “it not

playing all the way through.”

¶ 40                                 4. Officer Joseph Murphy

¶ 41 Murphy testified that he was assigned to the primary arrest team. From his position in the

black van, Murphy could not see outside. After the arrest signal was given, Murphy alerted

everyone on the police radio and exited the van on the north side, out of the Cadillac’s view.




                                               - 10 -
2021 IL App (2d) 170149-B


¶ 42 After Dunn was arrested, Murphy ran to the rear of the Cadillac, heard the engine rev, andsaw

the vehicle start to move in reverse. To avoid being struck, Murphy moved to the driver’s side,

toward the trunk. He saw the Cadillac strike the blue minivan. Officers were shouting orders. The

engine started to rev again, and Murphy heard gunshots. The Cadillac drove out of the lot, went

down an embankment, and turned left onto southbound Ravine Lane. The tires were squealing,

and the engine was very loud. It was traveling fast.

¶ 43 Murphy testified that the weather conditions were icy and snowy. There was a lot of snowon

the ground. Murphy wore blue jeans, a sweatshirt, and an outer vest carrier that had police lettering

on the front and back. He also wore a badge on his belt clip and held a firearm.

¶ 44 On cross-examination, Murphy testified that he saw Cabrales shooting. He did not see the

Cadillac strike Cabrales. Murphy saw the Cadillac strike the blue minivan twice and heard

gunshots before and after it struck the minivan the second time.

¶ 45                                 5. Sergeant Paul Murray

¶ 46 Murray was part of the secondary arrest team, along with Carpentersville sergeant Matt

Ostrem and Cabrales. Initially, the blue minivan was parked on the northeast side of the

McDonald’s lot to avoid being seen by Dunn and defendant. After the arrest signal was given, the

minivan moved and parked behind the Cadillac. As it came to a stop, Cabrales started exiting the

van via the passenger-side sliding door. Murray, who sat in the front passenger seat, had his hand

on the door handle, about to exit, when he saw the Cadillac’s backup lights come on and heard the

engine rev. The Cadillac struck the minivan, knocking Murray from his seat “almost” to the

driver’s-side floor “tub area.” He felt two additional but smaller impacts as he tried to get back up

to exit the minivan. Murray then heard several muffled pop sounds, which he later learned were

gunshots. He ducked and tried three times to open the door. He finally exited the minivan because



                                               - 11 -
2021 IL App (2d) 170149-B


the Cadillac had moved away. He unholstered his weapon. Cabrales stood to his right and fired

once. The Cadillac drove away from the area.

¶ 47 Murray walked over a berm to ensure that the Cadillac was gone. He returned to the sceneand

determined that three officers had fired their weapons. He learned that Cabrales was struck bythe

Cadillac and needed medical attention.

¶ 48 Cabrales wore a raid jacket, which is a windbreaker with black police markings on the front

and back. He also wore a vest with police markings in a different color on the front; the

windbreaker covered the police markings on the back of the vest. Murray himself wore a light tan

shirt with no police markings and a vest with police markings in gold.

¶ 49 During cross-examination, defendant played the surveillance video and had Murray describe

certain actions depicted therein. At time stamp 15:28, the Cadillac began backing up. Because of

the snow, Murray was unsure if this was when the Cadillac struck the minivan. At 15:31, Murray

tried to pick himself up. When Murray exited the minivan, the Cadillac was facingwest and moving

slowly. When Cabrales fired his weapon, the Cadillac pulled forward.

¶ 50 On redirect, Murray testified that the video did not fairly and accurately depict all of the events

that occurred. First, because it is a frame-by-frame video and not in real time, some actionis

missing between the frames. Second, there is no sound. Third, the officers’ perspectives were

different from that portrayed in the video, which consists of an overview of the parking lot.

¶ 51                                    6. Dr. Joseph Ogarek

¶ 52 Dr. Joseph Ogarek, an emergency room doctor at Lutheran General Hospital, treated

defendant. He asked defendant what brought him to the hospital, and defendant replied that he was

involved in a shooting. Defendant also stated that he was the driver of a vehicle and that he thought

he was involved in a suspected drug deal.



                                                 - 12 -
2021 IL App (2d) 170149-B


¶ 53 On cross-examination, Ogarek testified that defendant was in critical condition at the

emergency room, but he agreed that defendant was not “on anesthetics” and was alert and oriented

to person, time, and place. Defendant had been shot in the cheek and had three holes in his back

consistent with gunshots.

¶ 54 On redirect, Ogarek testified that defendant’s responses to questions were logical and thathe

was coherent the entire time.

¶ 55                               7. Corporal Miguel Cabrales

¶ 56 Cabrales testified that he was part of the secondary arrest team. He wore a Streamwood beanie

with a badge that said “police officer,” a long-sleeved black shirt that said “police” along the

sleeves, an armor life vest that said “police” in white lettering on the front and back, a police

lanyard with his ID on it that said “police,” a hanging badge for the police department, a badge on

his belt, blue jeans, and gym shoes.

¶ 57 Once the blue minivan stopped behind the Cadillac, Cabrales exited the minivan, saw the

brake and reverse lights activate on the Cadillac, heard the engine revving, and heard the tires

spinning. The minivan was two to three feet behind the Cadillac. As Cabrales’s feet hit the ground,

the Cadillac hit him and the right rear panel of the minivan. The upper portion of his body flew

forward onto the Cadillac’s trunk. While he was on the Cadillac, it moved forward and back again.

When he got to the right rear of the Cadillac, he heard two gunshots. Cabrales looked inside the

vehicle and saw defendant looking at him. Thinking that defendant shot at him, Cabrales retrieved

his weapon and fired into the Cadillac seven times. Carrillo was the only other officer he saw as

he fired his weapon. Cabrales suffered a bruised left thigh.

¶ 58 On cross-examination, Cabrales testified that the Cadillac was parked at a 45-degree angle

and that the right rear portion simultaneously struck him and the minivan.



                                               - 13 -
2021 IL App (2d) 170149-B


¶ 59                                  8. Detective Roy Selvik

¶ 60 Selvik testified that he and Garofalo, his partner, were assigned as inside surveillance and

safety for the undercover officers. Selvik and Garofalo were dressed in plainclothes with no

identifiable markings.

¶ 61 While Selvik sat at a table with a view of the west parking lot, he saw the Buick arrive. Carrillo

and Gonzalez entered the restaurant and sat at a table. Selvik could see them but could nothear their

conversation. He also saw the Cadillac arrive. Dunn and defendant exited the Cadillac and walked

to the rear of the vehicle. They talked, and then Dunn walked into the restaurant. Defendant opened

the trunk, retrieved a white grocery bag that had some items inside, and got back in the driver’s

seat.

¶ 62 Dunn sat and spoke with Carrillo and Gonzalez. He then got up, ordered food, and returnedto

the table. They conversed and then got up and exited through the west door. Carrillo and Gonzalez

remained near the door, and Dunn walked to the Cadillac, retrieved from the passengerside the

white bag, walked back toward the officers, and showed them the bag’s contents. The three men

then walked to the Buick. Gonzalez walked toward the passenger side, near the trunk area; Dunn

entered the passenger side; and Carrillo entered the driver’s side. Then, Gonzalez walked toward

the front passenger side, and Carrillo walked to the trunk and opened it.

¶ 63 While Selvik and Garofalo were still inside the restaurant, they saw Carrillo pull out a bag

from the Buick’s trunk, go back to the driver’s side, and enter the car. A few moments later,

Gonzalez gave the “bust” signal for the primary arrest team to come. Selvik and Garofalo exited

the restaurant to assist the arrest team as they pulled up in the black van. Several officers exited

the van. They were dressed in plainclothes but with identifiable police markings, tactical vests,

and badges on their belts. They went to the passenger side of the Buick.



                                                - 14 -
2021 IL App (2d) 170149-B


¶ 64 Selvik also observed the blue minivan arrive, and he and Garofalo went to assist the secondary

arrest team, because Dunn had already been taken into custody. They walked around the back of

the minivan, on the passenger side. Selvik saw Carrillo run to the driver’s side of the Cadillac,

shouting “Police, police.” Gonzalez was on the passenger side. Selvik saw Cabrales exit the

minivan.

¶ 65 Selvik saw the reverse lights activate on the Cadillac, Cabrales jump out of the way, and the

Cadillac strike the minivan. He was not aware if Cabrales had been struck.

¶ 66 On cross-examination, Selvik described various events in the video. He testified that the

conversation between defendant and Dunn by the trunk of the Cadillac was not depicted in the

video. Selvik heard gunshots but did not see anyone shooting.

¶ 67                                9. Detective Jose Gonzalez

¶ 68 Gonzalez corroborated Carrillo’s account of Dunn’s and defendant’s arrival at the

McDonald’s. Gonzalez testified that, when Dunn entered the McDonald’s, Gonzalez noticed a

large bulge on his right side. Gonzalez was concerned that it was a gun. While Dunn was ordering

his meal, Gonzalez alerted Carrillo to what he had observed and they agreed that Gonzalez would

confront Dunn about it. After Dunn returned to the table, Gonzalez asked about the bulge.

According to Gonzalez, Dunn stated that “it is all cool” and moved his shirt to reveal that he had

two cell phones in his waistband.

¶ 69 During the meal, Gonzalez asked Dunn if he had the money for the cocaine, and Dunn replied

that he did. When the three men exited the restaurant, Dunn went to the Cadillac’s passenger side

and retrieved a white plastic bag. When he returned to Gonzalez and Carrillo, he stated, “you see,

I’m legit, I got the money.” He opened the bag and showed them large bundles of money. The

three men then walked to the Buick. Gonzalez stopped at the rear of the vehicle



                                              - 15 -
2021 IL App (2d) 170149-B


and, for safety reasons, scanned the parking lot and looked at the Cadillac. Carrillo sat in the

Buick’s driver’s seat, and Dunn sat in the passenger seat. The trunk popped open, and Carrillo

walked to the trunk to retrieve the cocaine, while Gonzalez walked to the front passenger-side

quarter panel (to keep an eye on Dunn, to be on the lookout to ensure the officers’ safety, and to

be in position to give the arrest signal). Carrillo returned to the driver’s seat, but had to push away

stacks of money that Dunn had placed on the seat. Dunn handed Carrillo stacks of money, and

Carrillo handed Dunn the cocaine. Gonzalez then gave the arrest signal to the primary arrest team.

¶ 70 The primary arrest team arrived on foot at the passenger side of the Buick and took Dunn into

custody. Gonzalez walked away from the arrest team and toward the restaurant. He heard someone

yell, “get the Cadillac, get the Cadillac.” He and Carrillo walked toward the Cadillac. Onhis way,

he heard Carrillo yell to defendant, “stop, police, get out of the vehicle.” Gonzalez also ordered

defendant to get out of the vehicle and identified himself as a police officer. He and Carrillo

ordered defendant to put the vehicle in park.

¶ 71 However, Gonzalez saw the reverse lights come on and the Cadillac move in reverse.

Gonzalez drew his gun and saw the Cadillac strike Cabrales on his upper leg area. Gonzalez was

concerned that the Cadillac was going to crush Cabrales and strike Carrillo and himself. Gonzalez

raised his gun and began firing at defendant; at the time, he believed that he had fired about five

rounds, but he came to learn that he had fired more rounds.

¶ 72 When the Cadillac moved forward, Gonzalez was not aware of any officers besides Cabrales

and Carrillo. The Cadillac drove over an embankment, turned left, and fled.

¶ 73 Gonzalez testified that the surveillance video was not a fair and accurate depiction of what

occurred because the images were like snapshots, it was not a continuous recording, it was not in

color, there was snow over the lens, there was no audio, and the angles were not ideal. It did,



                                                - 16 -
2021 IL App (2d) 170149-B


however, depict some of the events. Gonzalez also viewed People’s exhibit No. 23, which consists

of 16 minutes of the surveillance video, beginning about 30 seconds before the Cadillac arrives at

the McDonald’s and ending about 30 seconds after it leaves. The 40 to 45 minutes of footage that

are excluded contain nothing relevant. Exhibit No. 23 was admitted into evidence and played in

open court. The trial court gave the jury a limiting instruction that it was not to determine time

based on either video and that the time stamps did not accurately reflect the time that had elapsed.

It could, however, use them to observe what happened in the parking lot and the sequence of

events.

¶ 74 On cross-examination, Gonzalez testified that he was at the rear passenger side of the Cadillac

the entire time he was firing his weapon. At this point, defendant played portions of the

surveillance video. At time stamp 16:07, Gonzalez identified himself standing at the rear of the

Buick, wearing a black jacket with lettering on the back. At 17:04, Gonzalez identified himself at

the rear driver’s side of the minivan. At 17:13, he could not identify the individual in the frame.

¶ 75 Gonzalez admitted that, when he stated that Dunn said that he had the money, Gonzalez could

not recall if Dunn said “he,” in the singular, or “we,” plural. Dunn never referred to defendantas his

cousin in Gonzalez’s presence.

¶ 76                                10. Detective Victor Lizotte

¶ 77 Carpentersville detective Victor Lizotte testified that he was part of the surveillance team,

stationed in an unmarked Ford Taurus, with Carpentersville detective Jorge Gonzalez. They were

parked in a strip mall parking lot, across from the McDonald’s, on the other side of Ravine Lane.

¶ 78 After the Cadillac drove over the embankment and turned left onto Ravine Lane, Lizotte, and

Jorge Gonzalez pursued the Cadillac. The Taurus was equipped with low-profile lights and a




                                                - 17 -
2021 IL App (2d) 170149-B


siren. The low-profile lights were below the visor area and in the grillwork; they consisted of red

and blue lights that flashed when activated. The vehicle had no decals and no light bar on top.

¶ 79 Lizotte activated the lights and the siren while pursuing defendant. The officers followed

defendant south on Ravine Lane, then east on North Lake Parkway, then south on Route 25. At

the intersection of Routes 25 and 68, the Cadillac stopped when it encountered traffic. The Taurus

was directly behind the Cadillac.

¶ 80 Lizotte and Jorge Gonzalez exited the Taurus and approached the Cadillac. Lizotteapproached

on the driver’s side and Jorge Gonzalez on the passenger side. Lizotte yelled, “Police,put your

hands up.” Lizotte had his gun drawn at “low ready,” which is at a 45-degree angle and aimed in

the general direction of the target. At this point, the rear window had been shot out and the driver’s-

side window had a softball-sized hole in it. Lizotte could not “see very much” inside the car. He

grabbed the door handle, but the door was locked. He then struck the window to knockout more

glass.

¶ 81 Defendant, whose hands were on the steering wheel, turned, and his right hand dropped down

along his right leg and then came up. He turned toward Lizotte, and Lizotte saw a dark objectin

defendant’s hand. Lizotte believed that defendant was “going for a gun,” and he fired a round at

defendant. He was unaware if a bullet struck him.

¶ 82 Defendant then continued south on Route 25. Lizotte and Jorge Gonzalez returned to the

Taurus, and a marked squad car, with lights and siren activated, pulled in front of their vehicle and

continued south on Route 25.

¶ 83 Lizotte wore a shirt, tie, and jacket, with a badge and a gun on his belt. Underneath his jacket

he wore a tactical outer carrier vest with a police emblem on it. Jorge Gonzalez was similarly dressed.




                                                - 18 -
2021 IL App (2d) 170149-B


¶ 84 On cross-examination, Lizotte testified that, after he broke off some of the window glass, he

could partially see defendant’s face.

¶ 85                                11. Officer Brad VanHorn

¶ 86 Carpentersville officer Brad VanHorn testified that, while on his lunch break on January 17,

2012, he heard Murphy on the police radio state that shots had been fired. VanHorn was awareof

the reverse-buy operation at the McDonald’s, so he drove his marked squad car north on Route

25. VanHorn also heard on the police radio a description of the Cadillac and its direction of travel.

He saw a Cadillac that matched the description exceeding the speed limit. VanHorn activated his

car’s lights and siren, made a U-turn, and followed the vehicle. Eventually, VanHorn caught up to

and was immediately behind the Cadillac. They headed east on Route 72 through East Dundee,

South Barrington, and Hoffman Estates. They traveled over 80 miles per hour in sleet and snow.

The Cadillac ran red lights and drove on the median in both the left and right lanes, in violation of

traffic laws. At Route 72 and Gannon Road, VanHorn lost sight of the Cadillac.

¶ 87 VanHorn approached a Hoffman Estates patrol unit that had stopped traffic at Route 72 and

Golf Road. He followed that unit and then several others that he believed had information about

the pursuit of defendant. Ultimately, VanHorn saw the Cadillac stopped at an Itasca McDonald’s.

There were about 25 squad cars in the restaurant parking lot. Defendant was on the ground and his

face was bleeding.

¶ 88 VanHorn further testified that his squad car had a dashboard video camera that activates when

the emergency lights are turned on or when it is manually activated. He reviewed the videofrom

the incident and stated that it fairly and accurately portrays the events that day. People’s exhibit

No. 5, a nine-minute video, was admitted and published for the jury.

¶ 89                                    12. Angela Mathews



                                               - 19 -
2021 IL App (2d) 170149-B


¶ 90 Mathews, a crime-scene investigator for the Illinois State Police, testified that she assisted

with processing the crime scenes in Carpentersville. On January 18, 2012, she participated in

executing a search warrant on the Cadillac. The vehicle was registered to defendant, at 1659 North

36th Street, East St. Louis. Mathews located on the driver’s seat a Sprint rebate form in a

bloodstained, sealed envelope that had defendant’s name and address on it.

¶ 91 On cross-examination, Mathews testified that the Cadillac had 31 defects on the exterior and

interior. There was also damage on one side. Some of the defects were consistent with bullet holes,

and some of them indicated a left-to-right trajectory. There was blood on the steering wheeland the

dash area, the center console, and the front seats.

¶ 92                                 13. Sergeant Matt Ostrem

¶ 93    Carpentersville sergeant Ostrem drove the blue minivan with the secondary arrest team. He

was assigned to block the vehicle the suspects arrived in and take them into custody. Also in the

minivan were Murray and Cabrales.

¶ 94 Ostrem parked the blue minivan behind the Cadillac to prevent it from leaving. His team was

to exit the minivan and arrest any occupant of the Cadillac. When the minivan stopped, Ostremheard

the passenger-side sliding door open. Moments later, Ostrem saw the Cadillac’s reverse lights

come on. He heard the tires screeching on the icy pavement and saw the Cadillac back intothe van.

He felt it strike the minivan, rocking it left and right. Murray fell in between the two frontseats.

Ostrem could not see Cabrales. The minivan sustained a dent in the front third of the passenger

door.

¶ 95 After the Cadillac hit the minivan, the Cadillac rolled away about one or two feet and then,

with the tires still spinning in reverse, it hit the minivan a second time. The reverse lights then




                                                - 20 -
2021 IL App (2d) 170149-B


went off, and the tires started spinning forward. The Cadillac accelerated rapidly over a curb,

traveled down an embankment, and continued onto Ravine Lane.

¶ 96 As the Cadillac rammed the minivan, Ostrem, Murray, and Cabrales were discharging their

firearms. Once the Cadillac fled, Ostrem exited the van.

¶ 97 Sometime later, Ostrem went to the Buick with Schuldt to collect evidence. He observed

money scattered about the front seat. The officers collected the money. Later, the officers counted

the money, which totaled $30,000.

¶ 98 Ostrem also testified as an expert on narcotics possession, possession with intent to deliver,and

delivery. He opined that the cocaine seized in this case was possessed with the intent to deliver,not

for personal use. The main factor in support of this conclusion was the amount of the cocaine—over

900 grams—which is well beyond any personal-use amount. Another factor was thatdefendant

traveled a great distance, from East St. Louis, to purchase the cocaine. A normal user would not

travel six or seven hours to purchase cocaine. Traveling with cocaine would risk arrest,and one

would undertake that risk only “when the return on investment is greater than using it.” The cocaine

would be broken down into smaller amounts and sold for profit.

¶ 99 On cross-examination, Ostrem testified that he could not recall if he saw someone standingby

the driver’s side of the Cadillac when he approached it. As he pulled up, Ostrem recalled,

Stankowitz was by the front right corner of the Cadillac.

¶ 100                                     14. Rhonda Earl

¶ 101 Rhonda Earl, a drug chemist for the Illinois State Police Division of Forensic Services,

testified as an expert on narcotic analysis and identification. She testified that the substance seized

weighed 993.3 grams and tested positive for cocaine, which is a controlled substance.

¶ 102                                15. Sergeant Jon Plimpton



                                                - 21 -
2021 IL App (2d) 170149-B


¶ 103 Plimpton, a Village of Schaumburg police sergeant, testified that he was working patrol on

January 17, 2012. At 12:50 p.m., he received a radio dispatch with information that police officers

were pursuing a Cadillac traveling east on Route 72. Later, he learned that the Cadillac was

proceeding east on Bode Road, which runs into Schaumburg. The Cadillac then traveled on Roselle

Road and Schaumburg Road. Plimpton alerted other officers and had stop sticks, which are hollow

spikes intended to deflate tires, set up near Plum Grove Road. As the Cadillac approached Plum

Grove Road, defendant slammed the brakes, made a U-turn, and avoided the sticks. Defendant

then traveled west on Schaumburg Road. Plimpton drove east, saw the Cadillac, and drove across

lanes of traffic to try to pin the vehicle, but it sped past him. Plimpton and other officers, who were

all in marked squad cars (Plimpton’s car and the cars in front of him had their sirens and lights

activated), pursued the Cadillac. The chase proceeded through Schaumburg and Elk Grove Village

to Irving Park Road, traveling at speeds from 40 to 80 miles per hour. Ultimately, Plimpton’s squad

car was immediately behind the Cadillac, and they proceeded east on Irving Park Road. At

Prospect Avenue in Itasca, defendant made a hard left turn into a McDonald’s parking lot. As

defendant came to a stop, Plimpton pursued him into the lot. Plimpton observed defendant lean

over the passenger side of the vehicle, as if trying to retrieve something.

¶ 104 Plimpton pulled behind the Cadillac, opened his driver’s-side door, and took cover behind

it. He drew his sidearm and instructed defendant to put up his hands and to lie on the ground.

Defendant complied. After backup arrived, Plimpton arrested defendant and had other officers

contact paramedics. Plimpton’s squad car was not equipped with a dash camera. The State rested.

¶ 105                                       16. Defendant

¶ 106 Defendant testified in his own defense. He stated that he met Dunn around August or

September 2011, when Dunn expressed an interest in investing in defendant’s record label. On



                                                - 22 -
2021 IL App (2d) 170149-B


January 17, 2012, defendant, who was in Chicago, went to Rockford to meet with Dunn. Dunn’s

driver’s license had been suspended for driving under the influence of alcohol (DUI), so defendant

drove Dunn to Carpentersville because Dunn wanted to meet someone.

¶ 107 They arrived at the McDonald’s, and defendant believed that Dunn wanted only to get some

food. However, Dunn asked defendant to get a bag out of the trunk.

¶ 108 Defendant sat inside his car, listening to music. He could not see Dunn being arrested two

cars away. Carrillo approached defendant’s car, tried to open the door, and asked defendant to exit

the car. Carrillo was not dressed as a police officer. Defendant immediately put the car in reverse

and tried to back out of the parking spot. He saw the blue minivan behind him, stepped on the

brakes, and bumped the vehicle. Because Carrillo was standing to his side with a gun, defendant

“immediately out of reaction put my car into drive and drove forward.” As he drove forward, he

heard shots. Defendant continued driving and he was hit in the face by a bullet that came through

the back window. “I am trying to process the fact that somebody either shot me in front of the

police or the police just shot me. So what I did is I just kept driving. I drove until I was for sure

that I saw a bunch of police officers, a lot of police officers.” When he saw the officers, he pulled

into the Itasca McDonald’s and surrendered.

¶ 109 On cross-examination, defendant testified that he met with Dunn on January 17, 2012, at

about 10 a.m., and the two went to Carpentersville. “He told me he was going to meet someone

but he didn’t tell me the reason why.” Defendant stated that he did not know that the white plastic

bag contained $30,000 in cash. He further testified that he did not see Dunn come out of the

restaurant and walk to the Buick with two other individuals. Nor did he notice the police activity

there, including the four police officers screaming at the Buick. Defendant was listening to music

and was parked between two sport utility vehicles.



                                               - 23 -
2021 IL App (2d) 170149-B


¶ 110 When Carrillo approached his car, defendant did not hear him announce that he was a police

officer. Defendant thought that he was going to be robbed or shot. He felt only one impactwith the

blue minivan. He did not see any other officers by his vehicle.

¶ 111 After defendant drove over the embankment and onto the road, he was shot. He drove to his

left and down another road and then stopped behind traffic. While he was stopped, he saw redand

blue police lights on a vehicle behind him and heard police sirens. He did not stop to speak tothe

police officers about what happened. He kept driving after “someone smacked on my window.”He

did not see that person, as he was looking at the woman in the car in front of him, who was looking

at defendant with fear on her face. The person who smacked his window, according to defendant,

did not yell “police, put your hands up” or order him to get out of his vehicle. Defendantdrove off

and ended up 20 miles from where he was initially shot. At some point, he was aware that police

officers were following him. He saw squad cars behind him with lights and sirens. Defendant did

not want to be stopped by the police that day, but he was not trying to avoid them.Defendant

testified that he was not familiar with the area and was looking for a place to stop wherehe could see

a lot of people. He had not been aware that more than two squad cars were followinghim. However,

he said, two or three would not be enough for him to stop, “not when [he had] beenshot” and “if

they [were in] the same department.”

¶ 112 Defendant denied making a U-turn to avoid a roadblock. Defendant rested.

¶ 113                                  17. Surveillance Video

¶ 114 The 16-minute surveillance video shows defendant and Dunn arriving in the Cadillac. It also

shows defendant retrieving the plastic bag from the trunk, Dunn returning to the Cadillac fromthe

restaurant and retrieving the bag, the blue minivan arriving and stopping behind the Cadillac,

officers surrounding the Cadillac, and defendant backing up toward the blue minivan and then



                                                - 24 -
2021 IL App (2d) 170149-B


fleeing forward over the embankment. The center of the lens is blocked by ice or snow, and, as

related at trial, the images are choppy.

¶ 115                     B. Closing Arguments and Exhibits Conference

¶ 116 During closing arguments, the prosecutor commented, “You look at that video for what it’s

worth” and “We showed you the video for what it was worth.”

¶ 117 Defendant, during his closing, asserted that there were discrepancies in the testimony of

the officers who were shown in the video.

¶ 118 During rebuttal, the State argued:

               “Ladies and gentlemen, nothing in the law says this video has to be—this crime has

        to have been captured on the video in order for you to find the defendant guilty. You have

        seen the video. You have seen what it shows. You have seen what it doesn’t show.

               Also you know what it doesn’t show? It doesn’t show an arrest signal but it should

        be on there because it’s in the viewing area.

               You know what else it doesn’t show? Three officers discharging their firearms.

        Keep that in mind if you have the opportunity to look at that video again in assessing how

        much it helps you. You cannot watch that video and decide from that video alone what

        happened in this case, ladies and gentlemen. You have to rely on the testimony much like

        you would if that video didn’t even exist. So look at that testimony. Judge the credibility

        of the testimony. Use your common sense. Does [sic] the things that the witnesses testified

        to make sense? Test it against each other. Look at the bias of the defendant that he has in

        getting on that witness stand and testifying. Test all of that, ladies and gentlemen. Look at

        the corroboration. Look at the credibility. Use your common sense.”




                                               - 25 -
2021 IL App (2d) 170149-B


¶ 119 After closing arguments, during the conference concerning the admission of the exhibits,

defendant asked that the jury be given the surveillance video. The prosecutor commented that the

State was not asking for the video to go back to the jury, “based on my previous experience of

judges sending videos back. They need to have equipment to play it, make sure they can’t look at

anything else.” The trial court denied defendant’s request, stating, “I am not going to send back

the video at this point.” Further,

               “THE COURT: If they ask for the video, then I am going to arrange something for

        them to do. In any event, I am not sending them back. If they ask to see the video, within

        my discretion, I will make my final decision then, but probably what I am going to do is

        have them come back in the courtroom and look at it again—

               DEFENDANT: Okay.

               THE COURT:—because I want—you’d have to send equipment back there. I can’t

        control how many times they look at it. They could control it. They could look at it a

        thousand times. I think that’s unfairly highlighting certain evidence, so I am not going to

        send any videos back.

               If I get a question or request, then we will deal with it at that time. So over—I am

        going to deny defendant’s request to send videos back.”

¶ 120                                  C. Jury Deliberations

¶ 121 During deliberations, the jury sent a note to the court asking for the full surveillance videoon

a computer. Before the State and defendant, the court stated: “We thought this may happen. The

part that bothers me, of course, is the full video aspect of it. I am not going to let them take the

laptop back there. We are going to play it once in the courtroom.” The State confirmed that the




                                                - 26 -
2021 IL App (2d) 170149-B


full video had been admitted but not published. The court stated, “Can’t do that then.” The State

further confirmed that it had played the 16-minute video.

¶ 122 The trial court asked defendant if he had any response or comment, and he replied, “No.”

He did, though, object to the video being played on a television rather than a larger screen. The

court overruled his objection.

¶ 123 The trial court decided that the 16-minute video would be shown to the jury. It also proposed

that the video could not be stopped and that there would be no questions. The State anddefendant

had no objection. The trial court decided that the video would be played on a televisionstationed

by the jury box.

 ¶ 124 With the jury back in the courtroom, the court stated, “I am going to play the video for you.

We are going to look at it in the courtroom here. I am going to play the video.” It further explained:

               “Now, the process by which we are going to do this is no questions can being [sic]

       asked. No lawyers are going to talk to you. Nobody is going to talk to you but me and we

       are going to run through that 16 minute video, People’s 23, one time.

               I don’t know if you retained all of your notebooks and everything because you can

       take notes if you wish to do that.

               We will run that through one time. I am not going to run through it again. We can’t

       answer any questions you may have based on that video. You have to look at it yourself

       and draw whatever determinations or whatever information you can from that.

               Let me explain a little bit, just so you understand, and the reason I am doing it this

       way is because in my experience, if you send the video back there, that [sic] it could be

       viewed a thousand times. Now, there is no other evidence that you are going to view a




                                               - 27 -
2021 IL App (2d) 170149-B


        thousand times, just that evidence. That’s—there is no other evidence you are going to

        view twice like you are the video in this matter or this particular video.

                I don’t think it’s fair to the parties to overemphasize one piece of evidence over any

        other piece of evidence. That’s how this thing gets played out.

                If you asked me if could [sic] bring some other witnesses and put them back on the

        stand, see, we couldn’t do that. We can’t do—you can’t be given that more than one—

        more than the time that they are allowed to you, so we will do it once. I understand that it’s

        significant. I find it’s fair. We can do it one time.

                It’s not fair for any lawyers to say anything or the defendant to say anything. We

        are just going to view it in silence. When we are done, we will send you back to the jury

        room to further your deliberations.”

¶ 125                          D. Verdict and Subsequent Proceedings

¶ 126 The jury returned guilty verdicts on all counts: possession with intent to deliver over 900

grams of cocaine; attempted first-degree murder of Stankowitz (720 ILCS 5/8-4(a), 9-1(a)(1)

(West 2012)); aggravated battery of Cabrales, Murray, and Ostrem; and aggravated fleeing or

attempting to elude a peace officer.

¶ 127 Defendant filed a motion for a new trial. He raised several issues, including the sufficiencyof

the evidence and the trial court’s refusal to allow the jury to have the surveillance video in the jury

room. On November 3, 2016, the trial court denied defendant’s motion but entered judgment

notwithstanding the verdict on the two counts of attempted first-degree murder, finding that

defendant had intended to elude, not to kill, Stankowitz. In announcing its ruling, the court noted

that it had reviewed the transcripts and “the video recordings that were submitted at trial, both the

edited version and also submitted as an exhibit was the unedited version. I looked at both of those



                                                 - 28 -
2021 IL App (2d) 170149-B


again to refresh the Court’s memory.” Explaining its denial of the jury’s request for the

surveillance video in the jury room, the court stated:

               “I do have—the reason I don’t do that is because I feel that if you leave the video

       in the jury room with the jury with the means to play that video, then it cannot be controlled

       of [sic] how many times they look at it. I suppose I could order them to only look at it one

       time, but, again, I find when I leave it at their control, that I have no way of knowing

       whether that actually occurred. Whereas, if I show them the video one time in the

       courtroom without any questions being asked, just the viewing of the video, obviously the

       amount of time that they view that video is completely controlled, and I think that’s more

       fair to all the parties involved. That’s my reason why I just exercised my discretion and did

       it that way.”

¶ 128 In addressing the attempted-murder charges, the trial court commented:

               “The video itself is choppy when viewing this particular situation. I viewed it

       several times, both videos, to get a very good—to try to see what information I could glean

       from the admitted videos; and, again, the time lapse on the trial counter was not accurate

       as to the time, so that was not helpful. And, again, the video is somewhat choppy. I did see

       an officer there. I did see, I think it was, an officer, a person move a step or so backwards

       from the car before the car went down the embankment.”

¶ 129 The trial court sentenced defendant to 30 years’ imprisonment for possession of cocaine with

intent to deliver, 3 years’ imprisonment for aggravated battery to a peace officer, and 1 year

imprisonment for aggravated fleeing or attempting to elude a peace officer. It further found that

consecutive sentences were necessary to protect the public and thus ordered that the three prison

terms be served consecutively. Defendant, represented by counsel, appeals.



                                               - 29 -
2021 IL App (2d) 170149-B


¶ 130                                        II. ANALYSIS

¶ 131                                    A. Surveillance Video

¶ 132 Defendant argues that the trial court committed reversible error when, in response to the

jury’s request to view the surveillance video, the court allowed only a single, silent viewing in

open court and expressly discouraged the jury’s reliance on the video. For the following reasons,

we agree.

¶ 133 Initially, we note that defendant acknowledges that he did not object when the court imposed

the restrictions in the middle of the deliberations (although he did do so at the outset of the

deliberations and in his posttrial motion, arguing that the video should have been given to thejury).

Thus, the issue was forfeited and may not be considered on appeal, unless there was plain error.

Ill. S. Ct. R. 615(a) (eff. Jan. 1, 1967).

        “[T]he plain-error doctrine bypasses normal forfeiture principles and allows a reviewing

        court to consider unpreserved error when either (1) the evidence is close, regardless of the

        seriousness of the error, or (2) the error is serious, regardless of the closeness of the

        evidence. In the first instance, the defendant must prove ‘prejudicial error.’ That is, the

        defendant must show both that there was plain error and that the evidence was so closely

        balanced that the error alone severely threatened to tip the scales of justice against him [or

        her]. *** In the second instance, the defendant must prove there was plain error and that

        the error was so serious that it affected the fairness of the defendant’s trial and challenged

        the integrity of the judicial process. [People v. Keene, 169 Ill. 2d 1, 17 (1995).] Prejudice

        to the defendant is presumed because of the importance of the right involved, ‘regardless

        of the strength of the evidence.’ (Emphasis in original.) [People v. Blue, 189 Ill. 2d 99, 138




                                                - 30 -
2021 IL App (2d) 170149-B


       (2000).] In both instances, the burden of persuasion remains with the defendant.” People

       v. Herron, 215 Ill. 2d 167, 186-87 (2005).

¶ 134 The defendant must first establish that a clear or obvious error occurred. People v.

McLaurin, 235 Ill. 2d 478, 497-98 (2009). “ ‘[T]he plain error exception will be invoked only

where the record clearly shows that an alleged error affecting substantial rights was committed.’ ”

(Emphasis in original.) People v. Hillier, 237 Ill. 2d 539, 549 (2010) (quoting People v. Hampton,

149 Ill. 2d 71, 102 (1992)).

¶ 135 Defendant argues that the trial court’s response to the jury’s request to view the video during

deliberations was erroneous in three ways: (1) it violated the privacy of deliberations by requiring

that the jury be silent while viewing the video in open court in the presence of the judge,the parties,

counsel, court personnel, and spectators; (2) it limited the jury to a single viewing; and

(3) it invaded the jury’s role as fact finder by admonishing the jury that repeated viewings of the

video would improperly emphasize that exhibit over other evidence in the case. Defendant asserts

that the fallacy of the trial court’s restrictions and admonishments was made plain after trial, when

the court itself relied on its own repeated viewings of the video to overturn the jury’s verdict on

the most serious counts—attempted first-degree murder. He urges that the court’s actions deprived

him of a fair trial and that this court should reverse his convictions and remand for a new trial. In

defendant’s view, the video was key evidence used by both the State and the defense to support

their theories of the case. Further, during trial, everyone acknowledged the video’s poor quality,

including that there was ice or snow on the lens and that the footage was not continuous or

seamless. On the latter point, the court admonished the jury that the video was “choppy” and that

it should not use the timer displayed on the screen to measure the actual time of the events.

Defendant notes that the State played the video during opening statements, indicating, from the



                                                - 31 -
2021 IL App (2d) 170149-B


commencement of the trial, the video’s significance. Further, the State’s witnesses testified

regarding the video to support their versions of the events. Defendant, in turn, testified that he did

not know that the people who approached him were police officers, and he played a portion of the

video that emphasized its limitations and the ways in which it did not support the officers’

testimony. He notes that Stankowitz admitted on cross-examination that the video did not show

his hands on the hood of the Cadillac. Also, Murray testified that he felt the blue minivan receive

multiple impacts, but, on cross-examination, he admitted that the video showed defendant’s car go

forward only once after it backed into the minivan.

¶ 136 The trial court has discretion to assess a jury’s request to review evidence, including which

exhibits jurors may have in the jury room. People v. Rouse, 2014 IL App (1st) 121462, ¶ 77. We

will not reverse the trial court’s decision unless it was an abuse of discretion. Id. An abuse of

discretion occurs where no reasonable person would take the court’s view. People v. Chambers,

2016 IL 117911, ¶ 68.

¶ 137 “It is a basic principle of our justice system that jury deliberations shall remain private and

secret. [Citation.] The primary purpose of this honored rule is to protect the jurors from improper

influence. [Citation.] Although the presence of a third party impinges on the privacy and secrecy

of deliberations, reversal is not warranted if no harm resulted from the intrusion.” People v.

Johnson, 2015 IL App (3d) 130610, ¶ 17; see United States v. Olano, 507 U.S. 725, 737-41 (1993)

(mere presence, but not participation, of alternate jurors during jury deliberations warrants reversal

only if the defendant suffers prejudice as a result of the intrusion; but “[t]here may be cases where

an intrusion should be presumed prejudicial”). In the context of replaying videotaped testimony, it

has been noted that doing so might lead the jury to overemphasize that testimony. 75B Am. Jur.




                                                - 32 -
2021 IL App (2d) 170149-B


2d Trial § 1390 (2018). Thus, courts have held that videotaped testimony should be replayed in

open court, under the trial court’s supervision, and with the defendant and counsel present. Id.

¶ 138 Until recently, Illinois authority was split as to whether it is error for a trial judge to have

the jury view, during deliberations, nontestimonial video evidence in the courtroom, with the

judge, counsel, and the defendant present. The First, Fourth, and Fifth Districts (and earlier Third

District cases) concluded that it does not constitute reversible error. People v. Ryder, 2019 IL App

(5th) 160027, ¶¶ 47-51 (in dicta); People v. Lewis, 2019 IL App (4th) 150637-B, ¶¶ 87, 95; People

v. McKinley, 2017 IL App (3d) 140752, ¶¶ 14, 22; Johnson, 2015 IL App (3d) 130610, ¶ 20;

Rouse, 2014 IL App (1st) 121462, ¶ 78. The Third District more recently concluded that such a

procedure constitutes second-prong plain error. People v. Hollahan, 2019 IL App (3d) 150556,

¶¶ 20, 29; People v. Henderson, 2017 IL App (3d) 150550, ¶¶ 46, 48. However, the supreme court

recently reversed Hollahan, holding that there was no error where, given the trial court’s

constraints on communications, there were no deliberations occurring in the courtroom and further

holding that the defendant had not shown any prejudice as a result of the nonjurors’ presence in

the courtroom. Hollahan, 2020 IL 125091, ¶¶ 22-25, 27-28.

¶ 139 In Hollahan, 2019 IL App (3d) 150556, an aggravated DUI case, the jurors were shown a

video in the courtroom, because the court did not have the “ ‘arrangement’ ” necessary to allow

the jurors to view it in the jury room. Id. ¶ 10. The trial court also allowed the defendant, the

attorneys, and two alternate jurors to remain in the courtroom while the jury watched the video,

and the trial court admonished them that no conversations could occur while the jury watched the

video. Id. The trial court instructed the jurors that no one would be speaking to them, that no one

was to say a word, and that, if the sound needed to be adjusted “ ‘or anything,’ ” that would be

done. Id. Reviewing for plain error, the Third District reversed and remanded, holding that the trial



                                                - 33 -
2021 IL App (2d) 170149-B


court erred by having the jurors watch the video in the courtroom with the prosecutor, the

defendant, and defense counsel present and, further, that the error constituted a structural error. Id.

¶¶ 20, 29. The third parties’ presence during deliberations “clearly inhibited” the jurors’

deliberations “and restrained their freedom of expression and action.” Id. ¶ 21. Each of the

nonjurors in the courtroom had “a direct interest in the outcome of the litigation,” and their

presence was “inherently intimidating” to the jurors, who “almost certainly” would have been

inhibited in their deliberations while the video was played. Id. Further, the trial court’s statements

to the jury removed any reasonable doubt on the question, where the court conveyed that no one,

including the jurors, could speak while the video was played and that they could not control the

playing of the video, pause it or replay any parts that they wanted to view in detail, or discuss it.

Id. ¶ 22. The trial court “effectively precluded the jurors from engaging in any deliberations while

the video was being shown and likely limited their ability to focus sufficiently on the particular

portions of the video that gave them concern.” Id. The dissenting justice would have held that the

defendant failed to show any error or thus any plain error. Id. ¶ 37 (Carter, J., dissenting).

¶ 140 The reviewing court disagreed with case law that declined to find reversible error under

similar circumstances and that relied on the facts that the third parties in the courtroom were

instructed not to communicate with the jurors (and did not attempt to do so) and that the jurors

returned to the jury room afterward for unfettered deliberations. Id. ¶ 23 (majority opinion) (citing

Lewis, Johnson, and Rouse). The court noted that these facts did not mitigate the prejudicial impact on

the deliberations that occurred while the jurors viewed the video. Id. The jurors could not discuss

the video as they were viewing it or pause or replay any portions of it that they found important.

Id. Thus, in each case, the trial court’s procedure




                                                - 34 -
2021 IL App (2d) 170149-B


       “directly impeded the jury’s deliberations. The mere fact that the jury could have discussed

       the video later in the jury room is immaterial. In each case, the jury was prevented from

       controlling the video, from freely discussing it, and from debating any issues relating to

       the video while they were watching it.” Id.

The Third District also disagreed with opposing case law because those cases did not acknowledge

that the mere presence of the third parties in the courtroom improperly intruded on the privacy of

the jury’s deliberations, with an inherently intimidating and inhibiting effect upon them. Id. ¶ 24.

This should be deemed, the court noted, presumptively prejudicial. Id. ¶ 24 n.3 (distinguishing

Olano and noting that alternate jurors were disinterested parties, whereas the parties and counsel

had a direct interest in the outcome of the case and the trial judge was an “authoritative,

intimidating figure who was not a finder of fact and did not share the same standing as the jurors”).

Criticizing cases that ruled that a courtroom viewing during deliberations is no different from the

initial viewing during the trial, the court deemed the contexts “critically different” and noted that,

unlike public trials, deliberations must be private and secret. Id. ¶ 25. The court also noted that

jurors must be shielded from outside influences. Id.

¶ 141 The supreme court reversed the appellate court and upheld the trial court’s judgment,

determining that there was no error (because there were no deliberations taking place during the

video replay and no communication with nonjurors) and further concluding that, even if there was

error, there was no prejudice to the defendant. Hollahan, 2020 IL 125091, ¶ 28. First, the court

noted that Olano, where alternate jurors were present in the jury room while actual deliberations

were taking place but where they did not communicate with the jurors, had left open the question

whether the presence of nonjurors, while video evidence is being replayed for the jurors in the

courtroom, is error. Id. ¶¶ 16-18 (rather, the Olano Court had concluded that, without a showing



                                                - 35 -
2021 IL App (2d) 170149-B


of nonverbal participation or a chilling effect, the defendant had not shown prejudice). Next, it

noted that foreign case law holds that jury review may take place privately and without restrictions

in the jury room but not that the jury’s review must take place in that manner. Id. ¶¶ 19-22 (citing

cases and noting that it is “ ‘universally accepted’ ” that a trial court may allow the jury, during its

deliberations, to review recorded evidence in open court (quoting State v. Hughes, 691 S.E.2d 813,

826-27 (W. Va. 2010)) and that, “consistent with the analysis in Lewis and Rouse,” it does not

constitute an abuse of discretion).

¶ 142 Turning first to prejudice, the supreme court held that the defendant had shown no prejudice

attributable to the “ ‘clear or obvious error’—for purposes of plain error review—in theway the

trial court chose to proceed in this case.” Id. ¶ 23. The defendant had not shown that anynonjurors

in the courtroom participated verbally or through body language and there was no indication that

their presence chilled the jurors’ deliberations. Id. The court cautioned that Olano required a

showing of prejudice by the defendant and that prejudice is not presumed, and the courtfound that

the defendant had not made any such showing in the case before it. Id.

¶ 143 Second, the court rejected the defendant’s position that there was error in the trial court

proceedings. Id. ¶¶ 23-25. It rejected the defendant’s assumption that deliberations were ongoing

when the jurors were brought back into the courtroom and allowed another viewing of the video

in the presence of nonjurors. Id. ¶¶ 24-25. Relying on Illinois Supreme Court Rule 436 (eff. July

1, 1997), which provides, in part, that, after the submission of a case to the jury for decision, a trial

court has the discretion to “suspend deliberations and bring the jury back into the courtroom for

supplemental instruction, when warranted” or allow the jurors to separate temporarily outside the

court’s presence with proper admonishments, the supreme court rejected the proposition that

“deliberations, once begun, cannot be suspended by the trial court.” Hollahan, 2020 IL 125091,



                                                 - 36 -
2021 IL App (2d) 170149-B


¶ 25. The court noted that deliberations are “not some uncontrollable chain reaction *** that, once

set in motion, is beyond the power of the trial court to suspend, control, and circumscribe as the

court reasonably sees fit in the exercise of its discretion.” Id. Further, it stated that jury deliberation

“is a collective process that necessarily entails communicative interchange amongst the members

of the jury” and that there was no evidence that there was any such communication in the

courtroom while the jurors watched the video replay. (Emphasis in original.) Id. The trial court

had noted that the video could not be shown in the jury’s “ ‘deliberation room,’ ” (emphasis

omitted) indicating, according to the supreme court, that “deliberations were appropriate in that

location and no other,” and the court had further instructed everyone to remain silent during the

viewing. Id.

¶ 144                                 1. Whether Error Occurred

¶ 145 Regarding defendant’s first claim of error—that the trial court erred in restricting the jury to

one silent viewing of the video in open court—he argues that fundamental principles of our justice

system were violated. The presence of third parties, defendant asserts, significantlydisrupted the

deliberations, and the silence imposed on the jurors exerted a chilling effect becausethey could not

discuss the video while it played. Further, the court’s exclusive control of the videodeprived the

jurors of the opportunity to pause or replay key parts of it as they deliberated. Thus, restricting the

jury to one silent viewing in open court was error.

¶ 146 Defendant also argues that, unlike in McKinley and Johnson, where the courts determined

that the juries’ uninhibited review of the video evidence would not have been helpful to the

defendants (because the videos were consistent with the State’s witnesses’ testimony), the same

cannot be said here. According to defendant, the video in this case was of poor quality and

necessitated the jury’s close, unimpeded view. The video depicted many things happening, but the



                                                  - 37 -
2021 IL App (2d) 170149-B


view was obstructed by snow or ice and the video had no sound. Also, defendant notes that the

events depicted formed the basis of a number of discrete charges: an alleged drug transaction,

defendant’s driving away from the scene, the attempted murder of one officer, and the battery of

three other officers. In contrast to the videos at issue in the case law, he argues, the video here

required that the jury be able to control its playback and discuss the events while they unfolded on

the video. That the jury could discuss the video in the jury room afterward was no substitute for

being able to deliberate openly and freely while watching the video. Further, defendant notes that

a laptop was available, which the jury requested to view the video, and that the court could have

instructed the jurors not to use it for any improper purposes, such as research. Instead, the court

chose a manner that deprived him of his right to a fair and impartial jury.

¶ 147 Defendant’s second claim of error is that restricting the jury to a single viewing of the video

was improper and prejudicial. He argues that the jury was entitled to replay the choppy video,

pause it, and discuss its contents as it saw fit. It was key evidence, in his view, and the court’s

refusal to allow the jury to view it more than once was unquestionably prejudicial, because the

court itself overturned part of the jury’s verdict after it repeatedly viewed both versions of the

video. Thus, the court itself found it useful to view both versions of the video and to view them

multiple times. Had the jury been able to view the video multiple times, defendant contends, it

might have acquitted him of attempted murder and other counts. The court’s restriction was, thus,

improper and prejudicial. Further, as defendant notes, though the court noted that the time on the




                                               - 38 -
2021 IL App (2d) 170149-B


video was not accurate and it admonished the jury not to use it to “count seconds,” the court itself

found that the video showed defendant driving backward and forward for, at most, a few seconds.2

¶ 148 Defendant’s third and final claim of error is that the trial court erred in admonishing the jury

about how much weight to give to the video, specifically stating that the jury should not “over-

emphasize” that exhibit over other evidence. Defendant asserts that the court’s comments violated

the jury’s exclusive right to decide how much weight to give the evidence. See, e.g., People v.

Collins, 106 Ill. 2d 237, 261-62 (1985) (determinations of credibility and weight to give to the

testimony of witnesses are exclusively within the province of the trier of fact); see also Olano, 507

U.S. at 737-41 (outside intrusions on jury are analyzed for prejudicial impact; prejudice is not

presumed). The jury was entitled, he notes, to give the video whatever weight or emphasis that it

determined was merited. When the trial court instead informed the jury that it should not emphasize

the video over other evidence, this effectively discouraged the jury’s reliance on it. Furthermore,

defendant notes, most of the other exhibits were sent to the jury room and the court could not

control how many times the jury reviewed those exhibits. The court’s admonishments were

particularly misguided, according to defendant, because video recordings can present an objective

view of a case. The jury alone, he urges, was entitled to decide the significance of the video when

reaching its verdict. The court’s comments here, given its great influence over the jury, likely

diminished the value of the video in the jurors’ minds.

¶ 149 Finally, defendant maintains that he suffered prejudice from the court’s restrictions on the

jury’s viewing of the video and from the court’s erroneous admonishments regarding the weight

       2   In ruling on defendant’s posttrial motion, the court commented, “While the video time

counter may be inaccurate to the entire incident, from the backing up, to the leaving, to the leaving

down the berm is at most a very few seconds.”



                                                - 39 -
2021 IL App (2d) 170149-B


to be given to that evidence. The video was critical evidence to both sides at trial, and it related to

each of the counts. It depicted part of the alleged narcotics transaction and showed defendant’s

departure from the scene, which was the basis of the charges of attempted first-degree murder,

aggravated battery, and aggravated fleeing. Also, unlike in McKinley and Johnson, the video was

of poor quality and the lens was partly obstructed. In order to reach decisions on the various

charges, the jury had to consider the actions of multiple people and vehicles that were moving at

the same time. Also, unlike in the case law, the video did not unequivocally support the testimony

of the State’s witnesses. He points to the fact that the video does not show Stankowitz placing his

hands on the hood of the Cadillac, as he had stated in his testimony, or the Cadillac striking the

blue minivan or Cabrales. Finally, defendant argues that the most telling indication of prejudice is

that the court expressly relied on the video when overturning part of the jury’s verdict, finding that

defendant lacked the requisite specific intent to kill Stankowitz. Had the jury been permitted to

have the video in the jury room, defendant asserts, it might have acquitted him on this count and

other charges.

¶ 150 The State responds that the majority of the case law is not in defendant’s favor and that,

here, there was no attempt to influence the jury or any resulting prejudice. The State notes that

neither the prosecutors nor defendant attempted to communicate with the jurors. Further, the trial

court merely relayed the reviewing procedure to the jurors and noted that, if the video were sent

to the jury room, the jurors could view it “a thousand times” and there was no other evidence that

could be viewed that way. The court also properly advised that no single piece of evidence should

be overemphasized.

¶ 151 Although we disagree with defendant that the trial court violated the privacy of deliberations

by requiring the jury to be silent while viewing the video in open court in the presence



                                                - 40 -
2021 IL App (2d) 170149-B


of the judge, the parties, counsel, court personnel, and spectators (see Hollahan, 2020 IL 125091,

¶¶ 24-25), we conclude that there was error in the trial court’s limiting the jury’s access to the

video during deliberations. As noted, the circumstances here are unlike those in the cases we

discussed above. The critical distinction is that none of the cases involved a video that undisputedly

lacked clear images and did not play in real time. Given the qualitative limitations of the video in

this case, we conclude that the court abused its discretion in limiting access to the video and that

this prejudiced defendant. Cf. Rouse, 2014 IL App (1st) 121462, ¶¶ 78-82 (although the better

approach would have been to allow the jury to view the video in the jury room, no abuse of

discretion where technical difficulties prohibited doing so and the trial court admonished the jurors

that they could view the video as many times as they wished in the courtroom in the presence of

third parties). We find support for our conclusion in the court’s comments, in its ruling on

defendant’s posttrial motion, that it viewed both versions of the video several times before it

determined that the evidence (including Stankowitz’s testimony, which it discounted in light of

the video) was not sufficient to sustain the attempted-murder verdicts. In addressing its analysis of

the attempted-murder charges, the court commented:

                “The video itself is choppy when viewing this particular situation. I viewed it

        several times, both videos, to get a very good—to try to see what information I could glean

        from the admitted videos; and, again, the time lapse on the trial counter was not accurate

        as to the time, so that was not helpful. And, again, the video is somewhat choppy. I did see

        an officer there. I did see, I think it was, an officer, a person move a step or so backwards

        from the car before the car went down the embankment.”

¶ 152 It is troubling that, in assessing the jury’s request for the video, the court ignored the video’s

poor quality and the limitations it presented, yet the court allowed itself multiple unfettered



                                                 - 41 -
2021 IL App (2d) 170149-B


viewings in assessing defendant’s posttrial motion. As confirmed by the court’s posttrial comments

and our own viewing of the video, it is difficult to ascertain the events depicted. Thus, the only

reasonable approach would have been to allow unrestricted access. Cf. McKinley, 2017 IL App

(3d) 140752, ¶ 24 (rejecting the defendant’s argument that it would have benefitted him if the

jurors had been allowed to pause and replay portions of the video, where video clearly showed,

consistent with the officers’ testimony, that the defendant did not properly complete the field

sobriety tests and, thus, that viewing the video in the jury room would not have resulted in a

different verdict).

¶ 153 We also agree with defendant that some of the court’s admonishments to the jury were an

abuse of discretion and prejudicial. The court instructed the jury:

                “Let me explain a little bit, just so you understand, and the reason I am doing it this

        way is because in my experience, if you send the video back there, that it could be viewed

        a thousand times. Now, there is no other evidence that you are going to view a thousand

        times, just that evidence. That’s—there is no other evidence you are going to view twice

        like you are the video in this matter or this particular video.

                I don’t think it’s fair to the parties to overemphasize one piece of evidence over any

        other piece of evidence. That’s how this thing gets played out.

                If you asked me if could [sic] bring some other witnesses and put them back on the

        stand, see, we couldn’t do that. We can’t do—you can’t be given that more than one—

        more than the time that they are allowed to you, so we will do it once. I understand that it’s

        significant. I find it’s fair. We can do it one time.




                                                 - 42 -
2021 IL App (2d) 170149-B


                 It’s not fair for any lawyers to say anything or the defendant to say anything. We

          are just going to view it in silence. When we are done, we will send you back to the jury

          room to further your deliberations.”

¶ 154 We conclude that the trial court’s comments violated the jury’s exclusive right to decide

how much weight to give the video. “The right to a trial by jury is a fundamental right guaranteed

by our federal and state constitutions.” See, e.g., People v. Bracey, 213 Ill. 2d 265, 269 (2004). It

was highly improper for the court to comment or opine on how much emphasis the jury should

place on the video and to note that it was “significant,” because the comments interfered with the

jury’s exclusive fact finding role.

¶ 155 We agree with defendant that prejudice was shown here, where the jury convicted defendant

of attempted murder, convictions that the trial court, upon further multiple viewings ofboth

versions of the video, reversed for lack of sufficient evidence. See Hollahan, 2020 IL 125091,

¶ 23 (to show plain error, the defendant must show prejudice; it will not be presumed). The video

was, thus, clearly critical evidence. As defendant notes, although the video shows the Cadillac

traveling in reverse toward the blue minivan, it does not show it hitting Cabrales.

¶ 156                                 2. Second-Prong Plain Error

¶ 157 Having determined that there was prejudicial error in the manner in which the trial court

played the video for the jury during deliberations, we turn next to the second prong of plain-error

review.

¶ 158 Defendant argues that the trial court’s limitations on the jury’s viewing of the video were

clear and obvious error and that, under the second prong of plain-error review, the error was so

grave that it undermined the fairness of his trial and challenged the integrity of the judicial process.

Defendant argues that the trial court intruded upon the privacy and secrecy of jury deliberations



                                                 - 43 -
2021 IL App (2d) 170149-B


by requiring the jury to view the video silently, in open court, and in the presence of the judge, the

parties, and any spectators. See McKinley, 2017 IL App (3d) 140752, ¶ 35 (O’Brien, J., specially

concurring); id. ¶¶ 41, 44 (Holdridge, P.J., dissenting); Johnson, 2015 IL App (3d) 130610, ¶ 49

(McDade, P.J., dissenting). Moreover, defendant contends, the court further erred by curtailing the

jury’s evaluation of the video by allowing only a single viewing and then admonishing the jury

that repeated viewings would be unnecessary—even though the court itself viewed the video

multiple times and relied on it in overturning part of the jury’s verdict. The error here, defendant

urges, was far more egregious than any error in McKinley and Johnson, where the courts did not

find plain error. Here, the error invaded the secrecy of deliberations and the jury’s evaluation of

key evidence. Because the court’s ruling fundamentally deprived defendant of a fair trial, he

argues, the error warrants review under the second prong of plain error.

¶ 159 An error is generally considered structural when it renders a criminal trial fundamentally

unfair or unreliable in determining guilt or innocence. People v. Glasper, 234 Ill. 2d 173, 196

(2009). The United States Supreme Court has found structural error in a limited class of cases,

including those involving complete denial of counsel, denial of self-representation at trial, trial

before a biased judge, denial of a public trial, racial discrimination in the selection of a grand jury,

and a defective reasonable-doubt instruction. People v. Thompson, 238 Ill. 2d 598, 609 (2010)

(citing Washington v. Recuenco, 548 U.S. 212, 218 n.2 (2006)). Our supreme court has noted that

plain error is not restricted to the types of structural errors recognized by the Supreme Court. It has

held that the failure to apply the one-act, one-crime rule and the failure to exercise discretion in

denying a request for a continuance constituted second-prong plain error. See People v. Clark,

2016 IL 118845, ¶ 25 (citing cases).




                                                 - 44 -
2021 IL App (2d) 170149-B


¶ 160 Having concluded that error occurred here, we further hold that there was second-prong

plain error. The failure to allow for proper jury deliberations, and the resulting prejudice, was

clearly serious, undermined the fairness of defendant’s trial, and challenged the integrity of the

judicial process. See, e.g., Henderson, 2017 IL App (3d) 150550, ¶ 48 (“we find that allowing a

representative of the State to be in the room while the jury reviews evidence, without any prior

notice to defendant, to be so far beyond the pale of what is expected in a criminal jury trial as to

‘erode the integrity of the judicial process’ ” (quoting Herron, 215 Ill. 2d at 186)).

¶ 161 In any event, in Olano, the Supreme Court noted that “[t]here may be cases where an

intrusion should be presumed prejudicial.” Olano, 507 U.S. at 739. This case presents such a

scenario. The video’s poor quality required that the jury be given at least some control over the

replay, and the trial court’s admonishment not to overemphasize the video invaded the jury’s

exclusive factfinding role (see Bracey, 213 Ill. 2d at 269).

¶ 162 In its supplemental brief, the State argues that, in Hollahan, the supreme court determined

that the claim before it, “at best,” would be subject to review under only the first prong of plain-

error review. This is not correct, as the court made no comment limiting the review of a trial court’s

management of jury deliberations, although, admittedly, it did not address second-prong plain

error. As noted above, the court held that there was no error and that, even if there was error, there

was no prejudice to the defendant. Hollahan, 2020 IL 125091, ¶ 28. The court noted that it was

following the United States Supreme Court’s analysis in Olano, “in circumstances arguably

comparable to those now before this court.” Id. ¶ 23. Olano involved the presence of alternate

jurors in the jury room while the jury was deliberating. Olano, the Hollahan court noted, “requires

a showing of prejudice by a defendant claiming plain error; prejudice will not be presumed.” Id.

The Hollahan defendant had made no such showing. Id. However, as noted, in Olano, the Supreme



                                                - 45 -
2021 IL App (2d) 170149-B


Court acknowledged that there may be cases where there is second-prong plain error and it

instructed that the ultimate inquiry is: “Did the intrusion affect the jury’s deliberations and thereby

its verdict?” Olano, 507 U.S. at 739. Here, the circumstances do not involve an intrusion by

alternate jurors but, rather, the trial court’s restriction of access to a video with qualitative

limitations. The unreasonableness of the trial court’s ruling and resulting prejudice were made

clear by the court itself in its ruling on the posttrial motion when it commented that it viewed the

video, which both the State and defendant used as key evidence, “several times” before

determining that the evidence was not sufficient to sustain the attempted-murder verdicts.

Furthermore, as defendant notes, the video does not depict the Cadillac striking officer Cabrales,

which was the basis for one of the aggravated battery counts.

¶ 163 Under the unique facts of this case, the mode and manner in which the video was replayed,

coupled with the trial court’s comments touching upon the weight to be given the evidence,

intruded upon the jury’s review and evaluation of key evidence and the error was so egregious as

to constitute second-prong plain error.

¶ 164                                     B. Police Uniform

¶ 165 Next, defendant argues that his conviction of aggravated fleeing or attempting to elude a

peace officer should be reversed because the State failed to prove the essential element that the

officer was wearing a “police uniform.” 625 ILCS 5/11-204(a) (West 2012). For the following

reasons, we reject his argument.

¶ 166 In a challenge to the sufficiency of evidence, a reviewing court will not substitute its

judgment for that of the trier of fact and will not reverse a conviction if, viewing the evidence in

the light most favorable to the prosecution, any rational trier of fact could have found the defendant

guilty beyond a reasonable doubt. People v. Ortiz, 196 Ill. 2d 236, 259 (2001). “Reasonable doubt



                                                - 46 -
2021 IL App (2d) 170149-B


exists as a matter of law when the State fails to prove an essential element of the offense.” People

v. Fountain, 2011 IL App (1st) 083459-B, ¶ 13.

¶ 167 Further, in resolving an issue of statutory construction, the court’s objective involves

ascertaining and carrying out the “true intent and meaning of the legislature evidenced by the

language used.” Langendorf v. City of Urbana, 197 Ill. 2d 100, 109 (2001). Indeed, our inquiry

“always begin[s] with the language of the statute, which is the surest and most reliable indicator

of legislative intent.” People v. Pullen, 192 Ill. 2d 36, 42 (2000). We give undefined statutory

words and phrases their natural and ordinary meanings. Id. And we enforce the clear and

unambiguous language as written, without resort to other aids of construction, e.g., legislative

history. People v. Fitzpatrick, 158 Ill. 2d 360, 364-65 (1994). The construction of a statute is a

question of law, which we review de novo. People v. Starks, 2019 IL App (2d) 160871, ¶ 26.

¶ 168 Here, the State needed to prove that defendant was a “driver or operator of a motor vehicle

who, having been given a visual or audible signal by a peace officer directing such driver or

operator to bring his vehicle to a stop, wilfully *** fle[d] or attempt[ed] to elude the officer” (625

ILCS 5/11-204(a) (West 2012)) “and such flight or attempt to elude *** cause[d] bodily injury to

any individual” (id. § 11-204.1(a)(2)). Further, “[t]he signal given by the peace officer may be by

hand, voice, siren, [or] red or blue light. Provided, the officer giving such signal shall be in police

uniform.” Id. § 11-204(a).

¶ 169 The statute has been strictly construed. See People v. Maxey, 2018 IL App (1st) 130698-

B, ¶¶ 120-21 (reversing conviction where evidence did not show what the officers were wearing

at the time of the stop); People v. Williams, 2015 IL App (1st) 133582, ¶¶ 14-16 (because statute

requires pursuing officer be in police uniform, reversing conviction where officer testified that he

wore “ ‘civilian dress’ ” and noting operative concern “is not whether [the defendant] knew the



                                                - 47 -
2021 IL App (2d) 170149-B


police were following him; but rather, whether the requirements of the statute have been met”);

People v. Murdock, 321 Ill. App. 3d 175, 176-77 (2001) (reversing conviction where no evidence

was presented concerning the officer’s clothing and rejecting argument that the defendant should

have known pursuer was a police officer because lights and siren were activated).

¶ 170 Here, defendant contends that none of the officers who first approached him in the

McDonald’s parking lot wore police uniforms. Carrillo, Gonzales, Selvik, and Lizotte were acting

undercover and, thus, wore plainclothes. Lizotte testified that he wore a shirt, tie, and jacket and a

badge on his belt. Defendant further notes that the four officers on the primary arrest team—

Schuldt, Stankowitz, Murphy, and Bognetti—were dressed similarly in jeans and police vests. The

three officers who arrived in the blue minivan—Cabrales, Murray, and Ostrem—also did not wear

police uniforms, defendant argues. Cabrales stated that he wore a black shirt, a life vest—both of

which had the word “police” written on them—jeans, a beanie cap, a badge, and a police lanyard

with his ID.

¶ 171 The vests with police markings, defendant believes, did not transform the officers’ attire into

uniforms. Wearing a police vest over civilian clothing, in his view, did not demonstrate the

distinctive or characteristic design of police uniforms. Further, even if defendant knew that the

people ordering him to stop were officers, his knowledge was irrelevant because the statute’s plain

language mandates that the officer giving the signal to stop be in a police uniform. He also notes

that in closing argument the State did not identify any evidence that the officers wore police

uniforms. Thus, defendant argues, his conviction should be reversed.

¶ 172 In response, the State argues that the term “police uniform” logically includes vests and other

such clothing that are clearly labeled with the word “police,” as well as badges, police radios,




                                                - 48 -
2021 IL App (2d) 170149-B


police stars, and police-issued gun belts, which civilians would not be wearing. It also contends

that not all officers wear patrol-type uniforms while working.

¶ 173 Defendant replies that tactical vests and assorted clothing with “police” written on them do

not amount to the type of distinctive or characteristic clothing worn by police officers on a day-to-

day basis. Instead, the officers’ tactical clothing and accessories were worn for the purpose of an

undercover reverse-buy drug operation. Also, the statute, defendant notes, is distinct from others

that merely require that the defendant knew that the person was a police officer. See People v.

Ruiz, 312 Ill. App. 3d 49, 57-58 (2000) (affirming conviction of attempted murder of a police

officer where the defendant “knew or should have known” that people pursuing him after a bank

robbery were police officers, as evidenced, in part, by his statement following the pursuit that

“ ‘these cops [are] trying to kill me’ ”).

¶ 174 We conclude that a vest with police markings can, under certain circumstances, constitutea

police uniform under the statute and that the totality of the evidence here was sufficient to establish

this element of the offense. We reject defendant’s argument that only a traditional policeuniform

satisfies the statutory requirement in all circumstances. The statute includes this requirement

because it ensures that the defendant is fleeing or eluding an actual police officer. Cf.People v.

Hansen, 2019 IL App (3d) 170302, ¶ 14 (“ ‘purpose of requiring use of a vehicle’s “illuminated

oscillating, rotating or flashing red or blue lights” with a siren is so that they “wouldindicate the

vehicle to be an official police vehicle” ’ ”).

¶ 175 Given our reading of the statute and the factual circumstances here, we conclude that the

evidence was sufficient to sustain defendant’s conviction. As relevant here, Stankowitz was the

only nonundercover officer in defendant’s range of vision (he testified that he made eye contact

with defendant) who gave defendant a signal to stop his car. He stated that he wore a sweater, a



                                                  - 49 -
2021 IL App (2d) 170149-B


black tactical vest with police markings on the front and back, and a badge around his neck. He

also had a firearm on his right hip. Thus, with the evidence viewed in the light most favorable to

the State, defendant saw an individual wearing a vest with police markings, wearing a badge

around his neck, announcing “police” to defendant, and ordering him to stop. The foregoing

occurred in daylight, in a public place, and with civilians present. The only reasonable inference,

in our view, is that Stankowitz was a peace officer in a police uniform.

¶ 176 In summary, a vest with police markings can, under certain circumstances, constitute a police

uniform under the statute and, here, there was sufficient evidence on this element to sustain

defendant’s conviction.

¶ 177                                    III. CONCLUSION

¶ 178 Although we reverse defendant’s convictions, we also note that the evidence, viewed in the

light most favorable to the State, was sufficient to sustain those convictions. Thus, a retrial will not

violate defendant’s right to be free from double jeopardy. See People v. Ward, 2011 IL 108690,

¶ 50.

¶ 179 For the reasons stated, the judgment of the circuit court of Kane County is reversed, and the

cause is remanded for a new trial.

¶ 180 Reversed and remanded.




                                                 - 50 -
2021 IL App (2d) 170149-B



                                    No. 2-17-0149


Cite as:                    People v. Cavitt, 2021 IL App (2d) 170149-B


Decision Under Review:      Appeal from the Circuit Court of Kane County, No. 12-CF-
                            162; the Hon. John A. Barsanti, Judge, presiding.



Attorneys                   James E. Chadd, Douglas R. Hoff, and Christopher Kopacz, of
for                         State Appellate Defender’s Office, of Chicago, for appellant.
Appellant:



Attorneys                   Joseph H. McMahon, State’s Attorney, of St. Charles (Patrick
for                         Delfino, David J. Robinson, and Stephanie Hoit Lee, of State’s
Appellee:                   Attorneys Appellate Prosecutor’s Office, of counsel), for the
                            People.




                                         - 51 -